This is an application for writ of habeas corpus by J. Wm. Mack, who alleges he is illegally restrained and unlawfully imprisoned at Hugo by Ben Fitzgerald, sheriff of Choctaw county, under a commitment issued by W.T. Glenn, county judge, as a com- *Page 671 
mitting magistrate on a preliminary examination, on a complaint charging petitioner with attempting to obtain property under false pretenses, and alleging that said restraint is illegal, because the facts adduced in evidence on the preliminary examination were not sufficient to constitute an offense against the laws of the state of Oklahoma. The petition was presented to this court on August 8th, and upon consideration of the same the application was overruled, on the ground that the facts stated were insufficient to entitle petitioner to the relief prayed for, and it was ordered that the cause be dismissed.